UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2011. ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-52645 ————— STRONGBOW RESOURCES INC. (Exact name of registrant as specified in its charter) ————— Nevada 20-4119257 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 250-777 N. Rainbow Blvd., Las Vegas, NV, 89107 (Address of Issuer's Principal Executive Offices, Zip Code) Issuer’s telephone number, including area code:(702) 938-3656 ————— Securities registered under section 12(g) of the Exchange Act: Common Stock, ($0.001 Par Value) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Exchange Act Yes¨Noþ Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange).YesþNo¨ The aggregate market value of the voting and non-voting common equity held by non-affiliates as of August 31, 2010 was approximately $3,499,000. As of May 25, 2011 the Company had 104,323,069 outstanding shares of common stock. PART I ITEM 1. BUSINESS. Cautionary Statement Concerning Forward-Looking Statements This report contains "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are subject to risks and uncertainties and are based on the beliefs and assumptions of management and information currently available to management. The use of words such as "believes," "expects," "anticipates," "intends," "plans," "estimates," "should," "likely" or similar expressions, indicates a forward-looking statement. Forward-looking statements are not guarantees of performance. They involve risks, uncertainties and assumptions. Future results may differ materially from those expressed in the forward-looking statements. Many of the factors that will determine these results are beyond our ability to control or predict. Do not place undue reliance on any forward-looking statements, which speak only to the date made. For those statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Factors that could cause actual results to differ materially from those expressed or implied by such forward-looking statements include, but are not limited to: · The impact of the current economic conditions and changes in consumer and business consumption habits; · our ability to finance our business plan; · our ability to deal effectively with competition and manage our growth; · the success or commercial viability of our exploration and production plans; · our ability to effectively judge acquisition opportunities and integrate acquired assets. We operate in a very competitive and rapidly changing environment. New risks emerge from time to time and it is not possible for our management to predict all risks, nor can we assess the impact of all risks on our business or the extent to which any risk, or combination of risks, may cause actual results to differ from those contained in any forward-looking statements. All forward-looking statements included in this filing are based on information available to us on the date of the filing. Except to the extent required by applicable laws or rules, we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this filing. Business We are an exploration stage company incorporated in the State of Nevada on July9, 2004. We have been relatively inactive since inception. We originally intended to import and market plush toys and related products under our former name, “Plush Mall Inc.” We were unable, however, to identify a sufficient number of products for redistribution. Accordingly, we determined to focus our business efforts on the acquisition, exploration and development of mineral properties. In-keeping with our change of focus, we amended our articles of incorporation during January2008 to change our name from Plush Mall, Inc. to Strongbow Resources Inc. During October2007 we amended our articles of incorporation to increase the number of our authorized common shares from 75,000,000 to 750,000,000 and to forward stock split our common stock on a 10-for-1 basis. The stock split was based on market conditions and upon a determination by our Board of Directors that the stock split was in our best interests and in the best interests of our shareholders. 2 On November28, 2007 we entered into a term sheet agreement (the “Agreement”) with Holloman Minerals Pty. Limited (“Holloman Minerals”) which provided the basis for a joint venture through which we could earn an 80% interest in seven (7) Australian uranium mineral exploration leases (the “Leases”). The Leases comprised 3,792 square kilometres (967,025 acres) located in the Lake Frome Embayment near Lake Callabonna in South Australia. During December2008, we paid a deposit of $300,000 to Holloman Minerals in connection with this transaction. Under the Agreement, we would earn our 80% interest in the Leases by investing $2,000,000 in project related expenditures within the first two years, and a total of $5,000,000 in such expenditures within four years following formation of the venture. The Agreement was contingent upon completion of a comprehensive joint venture agreement acceptable to both parties. In May2009, we mutually agreed with Holloman Minerals Pty Ltd. not to pursue creation of the joint venture contemplated by the Agreement. Effective May29, 2009, we executed a Deposit Settlement Agreement with Holloman Minerals to amicably terminate all commitments related to the joint venture. As part of the settlement, Holloman Minerals agreed to refund $275,000 of the deposit we paid in connection with the Agreement. Holloman Minerals retained $25,000 to offset direct lease expenses which it incurred. On July6, 2009, we received payment of the $275,000 refund from Holloman Minerals. In November 2010, we began cooperative efforts with Holloman Corporation (“Holloman”), to pursue a working interest position in certain gold resources in the Kyrgyz Republic (the ‘Kyrgyz Gold Project”). As of May 25, 2011 we had incurred approximately $327,000 in expenses and liabilities in connection with these efforts, including $150,000 in notes payable to Holloman ($100,000 of which were issued subsequent to February 28, 2011). During May 2011, we determined that our further investment in the Kyrgyz Gold Project was unwarranted. As a result, we agreed to withdraw from the Kyrgyz Gold Project and assign our rights and interests in that project to Holloman. In exchange, Holloman agreed to forgive $150,000 of our indebtedness to them, and absorb approximately $121,000 in future obligations and outstanding liabilities related to three (3) consulting contracts we had executed in connection with the Kyrgyz Gold Project. Our largest shareholder, Holloman Value Holdings, LLC, is a wholly-owned subsidiary of Holloman. We did not participate in any mineral exploration during the year ended February28, 2011. As of May25, 2011 we did not have any proven mineral reserves and we did not have any revenue. During the remainder of fiscal 2012 we plan to identify and complete asset acquisition(s) and pursue joint venture agreements with third parties to explore for minerals in Australia, Central Asia or other parts of the world. Competition We operate in a highly competitive industry, competing with other mining and exploration companies, and institutional and individual investors, which are actively seeking mineral exploration properties throughout the world together with the equipment, labor and materials required to exploit such properties. Most of our competitors have financial resources, staff and facilities substantially greater than ours. We compete to acquire prime mineral exploration prospects and then exploit such prospects. Competition for the acquisition of minerals exploration properties is intense, with many properties available in a competitive bidding process in which we may lack technological information or expertise available to other bidders. Therefore, we may not be successful in acquiring and developing profitable properties in the face of this competition. No assurance can be given that a sufficient number of suitable mineral exploration properties will be available for acquisition and development. Regulation Mining operations are subject to comprehensive regulation, which may cause substantial delays or require capital outlays in excess of those anticipated, causing an adverse effect on our business operations. If economic quantities of minerals are found in sufficient quantities to warrant mining operations, such mining operations are subject to regulation relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment. Mining operations are also subject to laws and regulations which seek to maintain health and safety standards by regulating the design and use of mining methods and equipment. Various permits from government bodies are required for mining operations to be conducted; no assurance can be given that such permits will be received. Environmental standards imposed by authorities may be changed and any such changes may have material adverse effects on our activities. Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus resulting in an adverse effect on us. Additionally, we may be subject to liability for pollution or other environmental damages which we may elect not to insure against due to prohibitive premium costs and other reasons. To date we have not been required to spend material amounts on compliance with environmental regulations. However, we may be required to do so in future and this may affect our ability to expand or maintain our operations. 3 Environmental Considerations Mineral exploration and development is subject to environmental regulations which may prevent or delay the commencement or continuance of our operations. Mineral exploration and development is or will be subject to stringent federal, state, provincial, and local laws and regulations relating to improving or maintaining environmental quality. Our future operations may also be subject to many environmental protection laws. Environmental laws often require parties to pay for remedial action or to pay damages regardless of fault. Environmental laws also often impose liability with respect to divested or terminated operations, even if the operations were terminated or divested many years ago. Future potential mining operations and current exploration activities are or will be subject to extensive laws and regulations governing prospecting, development, production, exports, taxes, labor standards, occupational health, waste disposal, protection and remediation of the environment, protection of endangered and protected species, mine safety, toxic substances and other matters. Mining is also subject to risks and liabilities associated with pollution of the environment and disposal of waste products occurring as a result of mineral exploration and production. Compliance with these laws and regulations will impose substantial costs on us and will subject us to significant potential liabilities. Risks Our failure of to obtain capital will significantly restrict our proposed operations. We need additional capital to acquire assets, fund our operating losses and to explore for minerals. We do not know what the terms of any future capital raising may be, but any future sale of our equity securities would dilute the ownership of existing stockholders and could be at prices substantially below the market price of our common stock. We may not be able to obtain the capital which we need. We are a new entrant into the minerals exploration and development industry without profitable operating history. To date, our activities have been limited to organizational efforts and obtaining working capital. As a result, there is limited information regarding production or revenue generation. As a result, our future revenues may be limited. We have never earned a profit. We expect to incur losses during the foreseeable future and we may never be profitable. To enable us to continue in business we will eventually need to earn a profit or obtain additional financing until we are able to earn a profit. Our exploration activities may not be commercially successful, which could lead us to abandon our plans to develop properties. Our long-term success depends on our ability to establish commercially recoverable quantities of ore on our mineral properties that can then be developed into commercially viable mining operations. Mineral exploration is highly speculative in nature, involves many risks and is frequently non-productive. These risks include unusual or unexpected geologic formations, and the inability to obtain suitable or adequate machinery, equipment or labor. The success of mineral exploration is determined in part by the following factors: a) the identification of potential mineralization based on superficial analysis; b) availability of government-granted exploration permits; c) the quality of management and geological and technical expertise; and d) the capital available for exploration. Substantial expenditures are required to establish proven and probable reserves through drilling and analysis, to develop metallurgical processes to extract metal, and to develop the mining and processing facilities and infrastructure at any site chosen for mining. Whether a mineral deposit will be commercially viable depends on a number of factors, which include, without limitation, the particular attributes of the deposit, such as size, grade and proximity to infrastructure; metal prices, which fluctuate widely; and government regulations, including, without limitation, regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection. We may invest significant capital and resources in exploration activities and abandon such investments if we are unable to identify commercially exploitable mineral reserves. Our inability to acquire or the decision to abandon a project may reduce the trading price of our common stock and impair our ability to raise future financing. We cannot provide any assurance to our shareholders that we will discover or acquire any mineralized material in sufficient quantities on any properties to justify commercial operations. Further, we will not be able to recover the funds that we spend on exploration if we are not able to establish commercially recoverable quantities of ore on any mineral property we may acquire. 4 The risks associated with exploration and development and, if applicable, mining could cause personal injury or death, environmental damage, delays in mining, monetary losses and possible legal liability. We are not currently engaged in mining operations because we are in the acquisition phase and have no proven reserves. We do not carry liability insurance and if purchased, cost effective insurance may contain exclusions and limitations on coverage and may be unavailable in some circumstances. General As of May25, 2011 we did not have any full-time employees or formal office space. We use independent consultants who provide us, among other things, with technical engineering support and accounting services. ITEM 2. PROPERTIES. See Item 1 of this report. ITEM 3. LEGAL PROCEEDINGS. None ITEM 4. (REMOVED AND RESERVED) 5 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. On November23, 2007 our common stock began trading on the OTC Bulletin Board under the symbol "PMLL." On February11, 2008 our trading symbol was changed to “STBR.” The following chart shows the high and low bid prices as quoted by the OTC Bulletin Board Market for each quarter for the fiscal years ended February28, 2011 and February28, 2010. Such prices represent quotations between dealers, without dealer markup, markdown or commissions, and may not represent actual transactions. Fiscal Quarter High Low 4th Fiscal Quarter 2011 $ $ 3rd Fiscal Quarter 2011 $ $ 2nd Fiscal Quarter 2011 $ $ 1st Fiscal Quarter 2011 $ $ 4th Fiscal Quarter 2010 $ $ 3rd Fiscal Quarter 2010 $ $ 2nd Fiscal Quarter 2010 $ $ 1st Fiscal Quarter 2010 $ $ During October2007, we amended our articles of incorporation to; a) increase the number of our authorized common shares from 75,000,000 to 750,000,000 and b) forward split our common stock on a 10-for-1 basis. There is currently only a limited market for our common stock. A limited market is characterized by a relatively limited number of shares in the public float, relatively low trading volume and a small number of brokerage firms acting as market makers. The market for low priced securities is generally less liquid and more volatile than securities traded on national stock markets. Fluctuations in market prices are not uncommon. No assurance can be given that the market for our common stock will continue or that the stock price will be maintained. 6 Our shares of common stock are subject to certain “penny stock” rules that impose additional sales practice requirements on broker-dealers who sell our shares. As a result, those rules may affect the ability of investors to sell our shares of common stock in the secondary market and the price at which investors can sell any such shares. As of May25, 2011 we had 32 holders of record for our common stock. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. We plan to retain any earnings to finance the expansion of our operations. As of May25, 2011 we had 104,323,069outstanding shares of common stock. On December20, 2010, we sold 1,133,333 restricted shares of our common stock at a price of $0.06 per share to our largest shareholder. Proceeds from the sale totaled $68,000. Of that amount, $50,000 was paid in cash and $18,000 was a conversion of a note payable. We relied upon the exemption provided by Section 4(2) of the Securities Act of 1933 with respect to the sale of these shares. The acquirer of the common stock was a sophisticated investor and was provided full information regarding our business and operations. There was no general solicitation in connection with the offer or sale of these shares. The acquirer of this common stock acquired the shares for its own account. The certificate representing the shares of common stock bears a restricted legend providing that they cannot be sold unless pursuant to an effective registration statement or an exemption from registration. During the year ended February28, 2011 we did not purchase any shares of our common stock from third parties in a private transaction or the open market. During the year ended February28, 2011 none of our officers or directors, or any of our principal shareholders purchased any shares of our common stock on our behalf from third parties in a private transaction or as a result of purchases in the open market. ITEM 6. SELECTED FINANCIAL DATA. Not Applicable ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. General We were incorporated on July9, 2004.We have sought investment opportunities related to the acquisition, exploration and development of mineral properties, but have otherwise been relatively inactive. On November28, 2007 we entered into a term sheet agreement with Holloman Minerals Pty Ltd. which provided the basis for a joint venture through which we could earn an 80% interest in seven (7) Australian uranium mineral exploration leases. The Agreement was contingent upon completion of a comprehensive joint venture agreement acceptable to both parties. 7 In May2009, we mutually agreed with Holloman Minerals not to pursue creation of the joint venture contemplated by the Agreement. Effective May29, 2009, we executed a Deposit Settlement Agreement with Holloman Minerals to amicably terminate all commitments related to the joint venture. As part of the settlement, Holloman Minerals agreed to refund $275,000 of the deposit we paid in connection with the Agreement. Holloman Minerals retained $25,000 to offset direct lease expenses which it incurred. On July6, 2009, we received payment of the $275,000 refund from Holloman. In November 2010, we began cooperative efforts with Holloman to pursue a working interest position in certain gold resources in the Kyrgyz Republic. As of May 25, 2011we had incurred approximately $327,000 in expenses and liabilities in connection with these efforts, including $150,000 in notes payable to Holloman ($100,000 of which were issued subsequent to February 28, 2011). During May 2011, we determined that our further investment in the Kyrgyz Gold Project was unwarranted. As a result, we agreed to withdraw from the Kyrgyz Gold Project and assign our rights and interests in that project to Holloman. In exchange, Holloman agreed to forgive $150,000 of our indebtedness to them, and absorb approximately $121,000 in future obligations and outstanding liabilities related to three (3) consulting contracts we had executed in connection with the Kyrgyz Gold Project. Our largest shareholder is a wholly-owned subsidiary of Holloman. During Fiscal 2012, we plan to identify and complete lease acquisition(s) and pursue joint venture agreements with third parties to explore for natural resources in Australia, Central Asia or other parts of the world. Results of Operations As of May25, 2011 we did not own any mineral properties and had not generated any revenues. Our general and administrative expenses for the year ended February28, 2011 increased by $136,000 (94%) when compared to the prior fiscal year. This increase related almost entirely to the expenditures we incurred in connection with our investigation of the Kyrgyz Gold Project. Liquidity and Capital Resources The mineral exploration and extraction industry is cyclical in nature and tends to reflect general economic conditions. The US and other world economies are recovering from a recession which continues to inhibit investment liquidity. Though mineral prices are trending higher, the pattern of historic price fluctuations has resulted in additional uncertainty in capital markets. Our access to capital, as well as that of our partners and contractors, could be limited due to tighter credit markets and may inhibit the formation of exploration ventures and partnerships. As a result, our future operations may be delayed due to financial constraints. At February28, 2011, we had unsecured, non-interest bearing notes and advance payable of $60,500 to shareholders. Subsequent to year end, a note in the principal amount of $50,000 was forgiven. After adjustment for the obligations and liabilities absorbed by Holloman, our future contractual obligations as of February28, 2011 consist of the following: Payments due by period Contractual Obligations Total Less than 1 Year 1-3 Years 3-5 Years More than 5 Years Loans and Advances $ $ — — — 8 Our operations have been financed from the sale of our common stock and advances from our current and former shareholders, officers, directors and their affiliates. We are attempting to raise the capital required to implement our business plan. We believe our plan of operations will require approximately $500,000 in financing over the twelve-month period ending May31, 2012. If we are unable to raise the financing we need, our business plan may fail and our stockholders could lose their investment. There can be no assurance that we will be successful in raising the capital we require, or that if the capital is offered, it will be subject to terms we consider acceptable. Investors should be aware that even in the event we are able to raise the funds we require, there can be no assurance that we will succeed in our acquisition, exploration or production plans and we may never be profitable. As of May25, 2011 we did not have any off balance sheet arrangements. Critical Accounting Policies and Estimates Measurement Uncertainty The process of preparing financial statements requires that we make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements; accordingly, actual results may differ from estimated amounts. Significant items subject to such estimates and assumptions include the carrying value of assets and certain income tax exposure. These estimates and assumptions are reviewed periodically and, as adjustments become necessary they are reported in earnings in the periods in which they become known. Fair Value of Financial instruments The estimated fair values for financial instruments are determined at discrete points in time based on relevant market information. These estimates involve uncertainties and cannot be determined with precision.The estimated fair value of cash, prepaid expenses, other receivables, accounts payable and amounts due to related parties approximates their carrying value due to their short-term nature. Loss per share We present both basic and diluted earnings (loss) per share (EPS) on the face of the statements of operations. Basic EPS is computed by dividing net earnings (loss) available to common shareholders by the weighted average number of shares outstanding during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period including convertible debt, stock options, and warrants, using the treasury stock method. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. Diluted EPS figures are equal to those of basic EPS for each period since we have no dilutive stock options and warrants. 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Attached ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES. None ITEM 9A. CONTROLS AND PROCEDURES. An evaluation was carried out under the supervision and with the participation of our management, including our Principal Financial Officer and Principal Executive Officer, of the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report on Form10-K. Disclosure controls and procedures are procedures designed with the objective of ensuring that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934, such as this Form10-K, is recorded, processed, summarized and reported, within the time period specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and is communicated to our management, including our Principal Executive Officer and Principal Financial Officer, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure. Based on that evaluation, our management concluded that, as of February28, 2011, our disclosure controls and procedures are effective. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as required by Sarbanes-Oxley (SOX) Section404.A. Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements in accordance with generally accepted accounting principles in the United States. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives. In evaluating the effectiveness of our internal control over financial reporting, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control - Integrated Framework. Based on that evaluation, management concluded that during the period covered by this report our internal controls and procedures were not effective to detect the incorrect application of GAAP as more fully described below. This was due to deficiencies that existed in the design or operation of our internal control over financial reporting that may be considered to be material weaknesses. The matters involving internal controls and procedures that our management considered to be material weaknesses were: (1) the lack of an independent audit committee, (2) inadequate segregation of duties consistent with control objectives; and (3) insufficient written procedures for accounting. These material weaknesses were identified by our Chief Executive and Financial Officer in connection with the audit of our financial statements as of February28, 2011. There were no changes in our internal control over financial reporting identified in connection with the evaluation performed that occurred during our last fiscal quarter that have materially affected or are reasonably likely to materially affect, our internal control over financial reporting. Our management believes that the material weaknesses described above did not have an effect on our financial results. We are committed to improving our organization. We intend to: (1) increase our accounting personnel when funds are available which will also permit better segregation of duties, (2) appoint one or more additional outside directors who will also be appointed to our audit committee; and (3) prepare and implement sufficient written procedures pertaining to accounting. We will continue to monitor and evaluate the effectiveness of our internal controls and procedures over financial reporting on an ongoing basis and are committed to taking further action and implementing additional improvements as necessary and as funds allow. ITEM 9B. OTHER INFORMATION None 10 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Name Age Position Herbert Schmidt 68 Chief Financial Officer, Secretary, Treasurer and Director Our Directors are elected for a one-year term and hold office until the next annual meeting of our shareholders or until their resignation or removal by a vote of our shareholders. Officers are appointed by the Board of Directors and serve at the discretion of the Board. There is no family relationship between or among any of our Directors or Officers. Herbert Schmidt, Chief Financial Officer, Secretary, Treasurer and Director Herbert Schmidt, CPA, joined our Board of Directors and became our Chief Financial Officer on October22, 2007. On April9, 2008 he also became our Corporate Secretary and Treasurer. Since March 2010, Mr. Schmidt has served as Chief Financial Officer and Director of EFL Overseas Inc., a publicly traded corporation focused on the exploration and development of oil and gas. Since 2001, he has served as the Director of Finance and Administration for the SLC Companies, a celebrity-based business distributing products endorsed by Suzanne Somers. In that capacity, he oversaw the creation of the companies’ websites and designed and implemented their warehousing and distribution system. Prior to that time, he was the Accounting Manager for Miod and Company, a Los Angeles forensic accounting firm, and an independent consultant with clients in entertainment, transportation, and manufacturing. Prior to 2001, Mr.Schmidt also served as the Chief Financial Officer of Com-Net Industries, and as Controller for Klausner Transportation Company. Mr.Schmidt also wrote the original business plan for L.A Gear. Mr.Schmidt acts as our financial expert. We do not have an independent director, as that term is defined in Section803 of the listing standards of the NYSE Amex. Our operations to date have been limited and we are relatively inactive. As a result, we have not adopted a code of ethics that applies to our principal executive and financial officers, nor have we formed separate audit, compensation or nominating committees to our Board of Directors. Instead, our entire Board of Directors acts in the capacity of those committees. Our management intends to adopt a code of ethics and create a separate audit committee as soon as practicable. Compensation Committee Interlocks and Insider Participation Our Director(s) act as our compensation committee. During the year ended February28, 2011, all of our Directors participated in deliberations concerning executive officer compensation. During the year ended February28, 2011, none of our Officers was also a member of the compensation committee or a director of another entity, which other entity had one of its executive officers serving as one of our directors or as a member of our compensation committee. Compliance With Section16a Of The Exchange Act Section16(a) of the Securities Exchange Act of 1934, as amended, requires that our directors and executive officers and persons who beneficially own more than 10% of our common stock (referred to herein as the “reporting persons”) file with the Securities and Exchange Commission various reports as to their ownership of and activities relating to our common stock. Such reporting persons are required by the SEC regulations to furnish us with copies of all Section16(a) reports they file. Based solely upon a review of copies of Section16(a) reports and representations received by us from reporting persons, and without conducting any independent investigation of our own, we believe all Forms 3, 4 and 5 were timely filed with the Securities and Exchange Commission by such reporting persons with the exception of Holloman Value Holdings LLC, our largest shareholder, which failed to file one Form 4 covering one transaction. 11 ITEM 11. EXECUTIVE COMPENSATION The following table shows the compensation paid to our Chief Executive Officer, officers acting in that capacity, and those executive officers that earned more than $100,000 during the fiscal years ended February28, 2011 and 2010. No other compensation was paid to any officer other than the cash compensation shown below. Summary Compensation Table Name and Fiscal Salary Bonus Stock Awards Option Awards All Other Compensation Total Principal Position Year Herbert Schmidt CFO, Secretary – and Treasurer – ————— We do not have employment agreements with our officers. We do not have any annuity, pension or retirement plans. Director Compensation Our Directors are reimbursed for reasonable out-of-pocket expenses in connection with attendance at Board of Director and committee meetings. Directors have not been compensated for their service as directors. Stock-Based Compensation and Stock Option Grants We do not have any securities authorized for issuance under any stock option, stock bonus or other equity compensation plans. We have not granted stock-based compensation or stock options to our executive officers. We have never had any annuity, pension or retirement benefits for our officers, directors or employees. 12 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. The following table shows as of May25, 2011, the beneficial ownership of shares of common stock by (i) each person known to us who owns beneficially more than 5% of the outstanding shares of common stock, (ii) each of our Officers and Directors and (iv) all of our Executive Officers and Directors as a group. Unless otherwise indicated, each stockholder has sole voting and investment power with respect to the shares shown. Name and address of Number of Shares Percentage of beneficial owner of Common Stock Common Stock (1) Herbert Schmidt % Chief Financial Officer, Secretary, Treasurer and Director 22840 Dolorosa Street Woodland Hills, CA 91367 All Officers and Directors as a group (1 person) % Holloman Value Holdings, LLC % 333 North Sam Houston, Parkway East Suite 600 Houston, Texas 77060 Lai Chi Hung Ricky % 7B Block 2, 25 Tai Hang Drive Jardine’s Lookout Hong Kong Larca Pty Ltd. % Unit 8-9 88 Forrest Street Cottesloe, WA, 6017 Australia ————— This table is based on 104,323,069 shares of common stock issued and outstanding on May25, 2011. 13 Changes in Control To the knowledge of management, there are no present arrangements or pledges of securities of which may result in a change in the control of the Company. ITEM 13. CERTAIN RELATIONSHIPS, RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. As detailed in our financial statements and Items 1 and 7 of this report, from time to time, we have had non-interest bearing advances from certain of our officers, shareholders and their affiliates. We have also had certain transactions with Holloman Corporation and Holloman Minerals Pty Ltd. which are the parent company and affiliate, respectively, of Holloman Value Holdings, LLC, our largest shareholder which owns 26.39% of our outstanding common stock. We do not have an independent director, as that term is defined in Section803 of the listing standards of the NYSE Amex. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. The following table sets forth the aggregate fees paid or accrued for professional services rendered by Dale Matheson Carr-Hilton LaBonte, L.L.P. (“DMCL”) for the audit of our annual financial statements for 2011 and 2010, and the aggregate fees paid or accrued for audit-related services and all other services rendered by DMCL for those years. Audit-related fees $ $ Tax fees Total $ $ The category of “Audit fees” includes fees for our annual audit, quarterly reviews and services rendered in connection with regulatory filings with the SEC. “Tax fees” include fees incurred in the review and preparation of our annual income tax filings. Our Board of Directors pre-approves the scope and estimated costs of all services rendered by our Principal Accountants. We concluded that the service provided by DMCL was compatible with the maintenance of that firm’s independence in the conduct of its auditing functions. 14 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. See Financial Statements and Notes beginning on Page F-1 FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statement of Stockholders' Equity F-4 Statements of Cash Flows F-5 Notes to the Financial Statements F-6 EXHIBITS Exhibit Number Description of Exhibit Articles of Incorporation(1) Corporate Bylaws(1) Term Sheet between Strongbow Resources Inc and Holloman Minerals Limited (2) Deposit Settlement Agreement between Strongbow Resources Inc. and Holloman Minerals Limited(3) Rule13a-14(a) Certifications Rule13a-14(a) Certifications 32 Section1350 Certifications ————— Previously filed with our FormSB-2 on December1, 2006 and incorporated by reference. Previously filed with our Form10-KSB on June16, 2008 and incorporated by reference. Previously filed with our Form10-K on June12, 2009 and incorporated by reference. 15 SIGNATURES In accordance with Section13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STRONGBOW RESOURCES INC. May27, 2011 By: /s/ Herbert Schmidt Herbert Schmidt Principal Executive, Financial and Accounting Officer In accordance with the Securities Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Date /s/ Herbert Schmidt Herbert Schmidt, May27,2011 Chief Financial Officer, Secretary, Treasurer and Director 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors of Strongbow Resources Inc. We have audited the accompanying balance sheets of Strongbow Resources Inc (an exploration stage company) as of February 28, 2011 and 2010 and the related statements of operations, stockholders’ deficit and cash flows for the years then ended and the period from July 9, 2004 (inception) through February 28, 2011.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, these financial statements present fairly, in all material respects, the financial position of Strongbow Resources Inc. as of February 28, 2011 and 2010 and the results of its operations and its cash flows for the years then ended and the period from July 9, 2004 (inception) through February 28, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has not generated revenues since inception, has incurred losses in developing its business, and further losses are anticipated.The Company requires additional funds to meet its obligations and the costs of its operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in this regard are described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ DMCL DALE MATHESON CARR-HILTON LABONTE LLP CHARTERED ACCOUNTANTS Vancouver, Canada May 26, 2011 F-1 STRONGBOW RESOURCES INC. (An Exploration Stage Company) BALANCE SHEETS February 28, February 28, ASSETS CURRENT ASSETS Cash $ $ Prepaid expense Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties STOCKHOLDERS' EQUITY (DEFICIT) Capital Stock Authorized: 750,000,000 common shares, par value $0.001 per share Issued and outstanding: 104,323,069common shares (103,189,736 at February 28, 2010) Additional paid in capital Deficit accumulated during the exploration stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements F-2 STRONGBOW RESOURCES INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS Cumulative results from July 9, 2004 to Year Ended February 28, February 28, February 28, GENERAL AND ADMINISTRATIVE EXPENSES Office, travel and general $ $ $ Consulting Professional fees ) ) ) GAIN ON SETTLEMENT OF DEBT - LOSS ON SETTLEMENT OF DEPOSIT ) - - NET LOSS $ ) $ ) $ ) BASIC AND DILUTED NET LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF BASIC AND DILUTED COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements F-3 STRONGBOW RESOURCES INC. (An Exploration Stage Company) STATEMENT OF STOCKHOLDERS' DEFICIT From July 9, 2004 (Inception) to February 28, 2011 Deficit Accumulated Common Shares Additional During Total Number Paid In Development Stockholders' of Shares Amount Capital Stage Deficit Balance,July 9, 2004 - $
